DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Kim et al. for a “method, system, and door lock device for controlling door lock” filed February 19, 2020 has been examined.  

This application claims foreign priority based on the application 10-2917-0106312 filed August 22, 2017 in Republic of Korea.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
This application claims priority to a 371 of PCT/KR2018/008376, which is filed on July 24, 2018.

Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 In claim 1, the phrase “the strength of a signal (RSSI) of the smart phone received through an internal antenna” is confusing and unclear.   Examiner believes that “the strength of a signal (RSSI) of the smart phone received through an internal antenna” is different than “the strength of a signal (RSSI) of the smart phone received through the external antenna”.  Therefore, “the strength of a signal (RSSI) of the smart phone received through an internal antenna” should be recited as “a strength of a signal (RSSI) of the smart phone received through an internal antenna”.
Art rejection is applied as best understood in light of the rejection under 35 U.S.C. 112 discussed above.

Referring to claims 2-5, the phrase “the method for controlling a door lock device of a door according to claim 1” in line 1 is unclear. Examiner believes that the phrase should be recited as “the method for controlling the door lock device of the door according to claim 1”.

Claim 2 recites the limitation "the keypad" in line 4.  There is insufficient antecedent basis for this limitation in the claim. “the keypad” should be “a keypad”.




Referring to claim 4, the phrase “a predetermined signal strength” in line 3 is unclear. Examiner believes that the phrase should be recited as “the predetermined signal strength”.

Referring to claim 5, the phrase “an encryption key device” in line 5 and the phrase “the encryption key” in lines 7 and 8 is confused and unclear. Examiner believes that the phrase “an encryption key device” should be recited as “an encryption key”.  This also would overcome the 
insufficient antecedent basis for “the encryption key” in lines 7 and 8 in the claim 4.

Claim 6 recites the limitation "the compared result" in line 12 and "the authenticated result" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
“the compared result” should be “a compared result” and “the authenticated result” should be “a authenticated result”.

Referring to claims 2-5 are rejected as being dependent upon a rejected Claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. (US# 7,046,119) in view of Elangovan et al. (US# 9,894,492).

Referring to claim 1, Ghabra et al. disclose a vehicle independent passive entry system (13) for controlling a vehicle door (20) (i.e. a method for controlling a door lock device of a door) (column 2 lines 57 to column 3 line 2; see Figures 1 to 7) comprising:
a user request is generated in step 55 when a user activates a door handle or presses an engine start switch, for example. In step 56, the gain values are transferred to the interior and 
In step 57, a first interrogation signal is sent from a selected one of the interior or exterior antennas. If present, the fob detects the interrogation signal and measures a signal strength indication (SSI) in step 58 (i.e. strength of a signal (RSSI) of the smart phone received through an external antenna installed outside the door in which the door lock device is installed). After an appropriate delay, a second interrogation signal is sent in step 59 from the other one of the interior or exterior antenna. Preferably, the order of interrogating the interior and exterior regions of the vehicle is chosen so as to first interrogate the expected location of the fob for the requested action (e.g., interrogating the interior first for an engine start request and interrogating the exterior first for a door unlock request). If present, the fob detects the second interrogation signal, measures an SSI (i.e. the strength of a signal (RSSI) of the smart phone received through an internal antenna installed inside the door by the door lock device), and sends a response message in step 60.  In step 61, a check is made to determine whether a response has been received from an authorized fob (i.e., a fob that achieves a correct challenge-response exchange). If no response is received or the fob is not authorized, then no action is taken and the process ends at step 62. If the fob is authorized (i.e. authenticating whether the smart phone is a valid smart phone), then the received signal strength values from the SSI's are compared in step 63 in order to localize the fob. A check is made in step 64 to determine whether the fob is in the expected location. If not, then the method terminates by taking no action at step comparing strength of a signal (RSSI) of the smart phone received through an external antenna installed outside the door in which the door lock device is installed with the strength of a signal (RSSI) of the smart phone received through an internal antenna installed inside the door by the door lock device, when the strength of the scanned signal is greater than the predetermined signal strength) (column 5 lines 32 to 67; see Figures 1 to 6); and
the requested passive entry function is performed in step 66 by unlocking a door or initiating an engine start (i.e. opening the door when the smart phone is authenticated as the valid smart phone according to the authenticated result) (column 5 lines 58 to column 6 line 2; see Figure 6).
However,  Ghabra et al. et al. did not explicitly disclose scanning a signal output from the smart phone by the door lock device and checking whether strength of the scanned signal is greater than a predetermined signal strength; and authenticating whether the smart phone is a valid smart phone, when the strength of a signal of the smart phone received through the external antenna is more than a predetermined value greater than the strength of a signal of the smart phone received through the internal antenna.
In the same field of endeavor of an access control communication system, Elangovan et al. teach that during PaaK operation of the mobile device 102, each of the plurality of antennas 106 can be configured to transmit a wireless signal to the mobile device 102 and to receive corresponding signal strength information from the mobile device 102. For example, the antennas 106 may "ping" the mobile device 102 or otherwise send out a challenge or advertise signal in search of the mobile device 102. In some embodiments, the antennas 106 may be configured to continuously transmit this wireless signal, and the mobile device 102 may be scanning a signal output from the smart phone by the door lock device and checking whether strength of the scanned signal is greater than a predetermined signal strength) (column 5 lines 37 to 55; see Figure 1);
 at step 316, the processor determines whether the difference calculated at step 314 is greater than a threshold value. If the difference equals or exceeds the threshold value (e.g., "Yes"), the method 300 continues to step 318, where the processor identifies the mobile device as being located in the same position relative to the vehicle cabin as the first antenna. For example, if the first antenna is located inside the vehicle cabin, then, at step 318, the processor determines that the mobile device also located inside the vehicle cabin. Likewise, if the first antenna is located outside the vehicle cabin, then, at step 318, the processor determines that the mobile device is also located outside the vehicle cabin. If the difference calculated at step 314 does not exceed the threshold value (e.g., "No"), the method 300 continues to step 320, where the processor 300 initiates an alternative authorization sequence associated with the PEPS system. In embodiments, the threshold value may be selected so as to correspond to a significant margin between the signal strengths of the inside and outside antennas. When the difference calculated at step 314 equals or exceeds this margin, the outside location of the mobile device can be determined with sufficient certainty. However, when the difference in signal strength between these two antennas does not exceed the threshold value, the current location of the authenticating whether the smart phone is a valid smart phone, when the strength of a signal of the smart phone received through the external antenna is more than a predetermined value greater than the strength of a signal of the smart phone received through the internal antenna) (column 10 line 53 to column 11 line 19; see Figures 1 to 3) in order to provide accuracy and dependability keyless entry system.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of authorizing the mobile device when the calculated the difference between the first highest signal strength and the signal strength of the opposing antenna positioned opposite the first antenna if the difference greater than the threshold value to enable the passive entry function depending on the mobile device location taught by Elangovan et al. in the vehicle passive entry system with the portable fob  that may be located in exterior of the vehicle of Ghabra et al. because authorizing the mobile device when the calculated the difference between the first highest signal strength and the signal strength of the opposing antenna positioned opposite the first antenna if the difference greater than the threshold value would provide an accuracy and dependability passive keyless entry system.

Referring to claims 6 and 7, Ghabra et al. in view of Elangovan et al. disclose a system for controlling a door and a door lock device, the claims 6 and 7 same in that the claim 1 already .

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. (US# 7,046,119) in view of Elangovan et al. (US# 9,894,492) as applied to claims 1 and 7, and further in view of Kim et al. (US# 10,586,413).

Referring to claims 2 and 8, Ghabra et al. in view of Elangovan et al. disclose the method for controlling the door lock device of the door and the door lock device according to claims 1 and 7, however, Ghabra et al. et al. in view of Elangovan et al. did not explicitly disclose wherein the scanning a signal output from the smart phone by the door lock device comprises scanning the signal of the smartphone by operating the door lock device as a master when the keypad of the digital door lock device is touched.
In the same field of endeavor of an access control system, Kim et al. teach that the first Bluetooth module or the second Bluetooth module is switched from a slave mode to a master mode when a keypad (11) of the digital door lock (10) or a keypad of the remote controller is touched. The digital door lock (10) may switch, in response to a touch, from a slave to a master to implement a door opening function.  Then, the first Bluetooth module 13 in the master mode state receives a signal transmitted from the second Bluetooth module 22 of the remote controller 20 in a slave mode state under the control of the first controller 14 (step S12), and measures an RSSI value of the received signal (step S13) (i.e. wherein the scanning a signal output from the smart phone by the door lock device comprises scanning the signal of the smartphone by operating the door lock device as a master when the keypad of the digital door lock device is touched) (column 4 lines 35 to 47; see Figures 1 and 2) in order to reduce waste of battery of the remote controller.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the door lock device as the master when the keypad of the digital door lock device is touched taught by Kim et al. in the vehicle passive entry system with the portable fob that may be receive user request signal when the user activates the door handle of Ghabra et al. in view of Elangovan et al. because having the door lock device as the master when the keypad of the digital door lock device is touched would provide an energy efficient in the key fob of the passive keyless entry system.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. (US# 7,046,119) in view of Elangovan et al. (US# 9,894,492) as applied to claims 1 and 7, and further in view of Kim et al. (US# 10,586,413) and Buttolo et al. (US# 9,875,589).

Referring to claims 3 and 9, Ghabra et al. in view of Elangovan et al. disclose the method for controlling the door lock device of the door and the door lock device according to claims 1 and 7, however, Ghabra et al. et al. in view of Elangovan et al. did not explicitly disclose wherein the scanning a signal output from the smart phone by the door lock device comprises scanning the signal of the smartphone by operating the door lock device as a master when the door lock device recognizes the user's voice signal as a predetermined signal.
wherein the scanning a signal output from the smart phone by the door lock device comprises scanning the signal of the smartphone by operating the door lock device as a master) (column 4 lines 35 to 47; see Figures 1 and 2) in order to reduce waste of battery of the remote controller.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of having the door lock device as the master when the keypad of the digital door lock device is activated taught by Kim et al. in the vehicle passive entry system with the portable fob that may be receive user request signal when the user activates the door handle of Ghabra et al. in view of Elangovan et al. because having the door lock device as the master when the keypad of the digital door lock device is touched would provide an energy efficient in the key fob of the passive keyless entry system.
In the same field of endeavor of an access control system, Buttolo et al. teach that the computing platform 104 may utilize a voice interface 134 to provide a hands-free interface to the computing platform 104, as well as, support speech recognition, e.g., from audio received via the microphone 116 according to a grammar of available commands, and voice prompt generation 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the voice interface for speech recognition from audio received via the microphone for commands taught by Buttolo et al. in the vehicle passive entry system with the portable fob that may be receive user request signal when the user activates the door handle of Ghabra et al. in view of Elangovan et al. and Kim et al. because using the voice interface for speech recognition would provide an alternative way to activate the vehicle access control module in the passive keyless entry system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. (US# 7,046,119) in view of Elangovan et al. (US# 9,894,492) as applied to claim 1, and further in view of Watters et al. (US# 9,875,591).

Referring to claim 4, Ghabra et al. in view of Elangovan et al. disclose the method for controlling the door lock device of the door according to claim 1, however, Ghabra et al. et al. in view of Elangovan et al. did not explicitly disclose wherein the checking whether strength of the scanned signal is greater than a predetermined signal strength comprises checking whether the smart phone of the scanned signal is a registered smart phone; and checking whether the strength of the scanned signal is greater than the predetermined signal strength when the smart phone is the registered smart phone.
checking whether the smart phone of the scanned signal is a registered smart phone) (column 7 lines 46 to 59; see Figure 2); and 
if, at block 308, the PAAK unit 112 determines that the PAAK app 116 on the mobile device 114 is authorized to act as a key fob, the PAAK unit 112 receives the RSSI value and/or the RX value from the mobile device 114 (block 316). Based on the RSSI value and/or the RX value, the PAAK unit 112 determines whether the mobile device 114 is approaching the vehicle 100 (block 318) (i.e. checking whether the strength of the scanned signal is greater than the predetermined signal strength when the smart phone is the registered smart phone) (column 8 lines 5 to 20; see Figure 2) in order to exchange signal with the authorized mobile device.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of verifying the mobile device is authorized key before determining whether the mobile deice is approaching the vehicle taught by Watters et al. in the vehicle passive entry system with the portable fob that may be receive user request signal when the user activates the door handle of Ghabra et al. in view of Elangovan et al. because verifying the mobile device is authorized key before determining .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. (US# 7,046,119) in view of Elangovan et al. (US# 9,894,492) as applied to claim 1, and further in view of Buttolo et al. (US# 9,875,589).

Referring to claim 5, Ghabra et al. in view of Elangovan et al. disclose the method for controlling the door lock device of the door according to claim 1, however, Ghabra et al. et al. in view of Elangovan et al. did not explicitly disclose wherein the authenticating whether the smart phone is a valid smart phone comprises connecting wirelessly the door lock device and the smart phone; requesting, by the door lock device, an encryption key device to the smart phone; and
completing the authentication when the smart phone transmits the encryption key and the encryption key that is input is the same as a registered encryption key.
In the same field of endeavor of a vehicle access control entry system, Buttolo et al. teach that starting at time index (A), the computing platform 104 of the vehicle 102 broadcasts, such as via a BLE advertisement, an encrypted message indicating that access to the vehicle 102 may be available (i.e. connecting wirelessly the door lock device and the smart phone) (column 10 lines 15 to 18; see Figures 1 and 4B);
At time index (B), the mobile device 152 decrypts the detected broadcast 226. The authentication controller 224 of the mobile device 152 may, for example, decrypt the detected broadcast 226 using the decryption key received in association with the current transaction, such 
At time index (D), the mobile device 152 determines whether the location 236 included in the detected broadcast from the vehicle 102 corresponds to the current location of the mobile device 152. In an example, the location verification controller 234 may compare the current mobile device 152 location reported by a GPS transceiver of the mobile device 152 and the location 236 isolated from the encrypted message received from the broadcasting vehicle 102. The location verification controller 234 may, for instance, determine that the location 236 of the broadcasting vehicle 102 corresponds to the current location of the mobile device 152 in response to detecting that a difference between the location 236 and the current location of the mobile device 152 is less than a predefined distance threshold. 
At time index (E), in response to confirming the vehicle identifier and the location of the vehicle 102, the mobile device 152 broadcasts a vehicle access request 228. In an example, prior to the broadcasting, the authentication controller 224 of the mobile device 152 may encrypt the broadcasted vehicle access request 228 using an encryption key received from the server 206 in an encryption key) and the mobile device 152 location received from the GPS transceiver and offset using the location offset value (i.e. requesting, by the door lock device, an encryption key device to the smart phone) (column 10 lines 53 to 63; see Figure 4B);
At time index (F), the vehicle 102 decrypts the detected vehicle 102 access request 242. In an example, the authentication controller 238 of the vehicle 102 may decrypt the detected vehicle access request 242 using the decryption key received from the server 206 in association with the current transaction, such as the decryption key included with the instructions 252. Following decryption of the detected request 242, the vehicle 102 may, in an example, isolate the mobile device identifier 246 and location 250 of the mobile device 152 requesting access. In one instance, the authentication controller 238 may determine the reported mobile device 152 location 250 by reversely applying the location offset received from the server 206 in association with the current transaction.
At time index (G), the vehicle 102 detects whether the device identifier 246 broadcasted by the mobile device 152 corresponds to the device identifier received from the server 206 in association with the current transaction. In an example, the identifier verification controller 244 of the vehicle 102 may reference the device identifier received from the server 206 in the instructions 252 and stored in the memory 108 (i.e. completing the authentication when the smart phone transmits the encryption key and the encryption key that is input is the same as a registered encryption key) (column 10 line 64 to column 11 line 18; see Figure 4B) in order to improve security in the vehicle access control.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. (US# 7,046,119) in view of Elangovan et al. (US# 9,894,492) as applied to claim 7, and further in view of Mendenhall et al. (US# 8,060,150).

Referring to claim 10, Ghabra et al. in view of Elangovan et al. disclose the door lock device according to claim 7, however, Ghabra et al. et al. in view of Elangovan et al. did not explicitly disclose wherein the external antenna and the internal antenna are directional printed type antennas, one side of a printed circuit board includes a circle or rectangular metal pattern for transmitting and receiving signals, the other side of the printed circuit board is formed with a ground pattern, and an area of the ground pattern is greater than an area of the circle or rectangular metal pattern.
In the same field of endeavor of a vehicle communication system, Mendenhall et al teach that a system 100 includes one or more directional antennas (105) (i.e. directional printed type antennas), in communication with a microprocessor on a printed circuit board 106 forming mobile device usage detectors, installed in a plurality of vehicles 110 (column 3 lines 27 to 45; one side of a printed circuit board includes a circle or rectangular metal pattern for transmitting and receiving signals, the other side of the printed circuit board is formed with a ground pattern, and an area of the ground pattern is greater than an area of the circle or rectangular metal pattern) (column 4 lines 3 to 49; see Figure 1) in order to provide many antennas in the vehicle.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the one or more directional antennas at many places externally or internally in the vehicle taught by Mendenhall et al. in the vehicle passive entry system with the portable fob of Ghabra et al. in view of Elangovan et al. because using the one or more directional antennas at many places externally or internally in the vehicle would improve detecting and monitoring the mobile device in the keyless entry system.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684